Citation Nr: 0125150	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  00-12 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for  residuals of low back surgery.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The appellant had active duty from November 1954 to November 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Nashville, Tennessee,  Department of Veterans Affairs (VA) 
Regional Office (RO) which denied the appellant's claim of 
entitlement to benefits under the provisions of 38 U.S.C. 
§ 1151 for claimed residuals of low back surgery performed at 
a VA medical facility.  The appellant testified before the 
undersigned Board member at an August 2001 Travel Board 
hearing.   

REMAND

The appellant acknowledges that he had a low back condition 
before the VA medical treatment in question.  He essentially 
claims that he sustained additional disability as a result of 
a November 1997 surgery conducted at a VA medical center.  
Specifically, he alleges that as a result of the surgery, he 
has additional back pain and immobility, "nervous trouble" 
[which the Board takes to mean psychiatric rather than 
neurological problems] and gastrointestinal distress.

Relevant law and regulations

The provisions of 38 U.S.C.A. § 1151 provide in relevant part 
that where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability or in death, 
disability compensation shall be awarded in the same manner 
as if such disability, aggravation, or death were service-
connected.  

However, effective October 1, 1997, 38 U.S.C.A. 1151, 
relating to benefits for persons disabled by treatment, was 
amended by Congress.  See section 422(a) of PL 104-204. The 
purpose of the amendment is, in effect, to overrule the 
Supreme Court's decision in Brown v. Gardner, 115 S.Ct. 552 
(1994), which held that no showing of negligence is necessary 
for recovery under section 1151. In pertinent part, 
38 U.S.C.A. § 1151 is amended as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner as 
if such additional disability or death were service-
connected. For purposes of this section, a disability or 
death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and--

"(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary, either by a Department employee or 
in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was-

(A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault on the part of the Department in 
furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable."

In August 1998, 38 C.F.R. §§ 3.358 and 3.380 were amended in 
light of the congressional action noted above. The new 
sections, 38 C.F.R. 3.361, 23.363 (1998), were effective from 
October 1, 1997, and are therefore applicable here. 63 Fed. 
Reg. 45006-7 (1998) (38 C.F.R. §§ 3.361 - 3.363). 

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of examination, the 
following considerations will govern:

(1) It will be necessary to show that the additional 
disability is actually the result of such disease or 
injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith; 

(2) The mere fact that aggravation occurred will not 
suffice to make the additional disability compensable in 
the absence of proof that it resulted from disease or 
injury or an aggravation of an existing disease or 
injury suffered as the result of training, 
hospitalization, medical or surgical treatment, or 
examination. 

(3)  Compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative. "Necessary consequences" are those which 
are certain to result from, or were intended to result 
from, the medical or surgical treatment provided. 
Consequences otherwise certain or intended to result 
from a treatment will not be considered uncertain or 
unintended solely because it had not been determined, at 
the time consent was given, whether that treatment would 
in fact be administered.  

38 C.F.R. § 3.358(c) (2000).

The sum and substance of the law as it applies to this claim 
is that there must be evidence of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the VA, or evidence of an unforeseen 
event.

The Board observes in passing that the appellant filed his 
claim under § 1151 after October 1997.  He is therefore not 
entitled to the arguably more favorable provisions of the 
former § 1151, as interpreted by the United States Supreme 
Court in Gardner.  Cf. Karnas v. Derwinski, 1 Vet. App. 308, 
311 (1991); VA O.G.C. Prec. Op. No. 3-2000 (April 10, 2000).

  
Factual Background

A copy of the report of the operation on the appellant's low 
back dated in November 1997 is of record.  In substance, it 
reflects that the appellant was scheduled for an L5 
laminectomy, bilateral foraminotomies, and a fusion with 
right iliac crest on the date in question.  The report 
suggests that during the course of the procedure involving 
the fusion, difficulties arose in the drilling of surgical 
screw holes and the emplacement of the screws.  Ultimately, 
an intraoperative consultation was obtained and surgeons 
determined that a standard posterolateral fusion should be 
undertaken.  

During the August 2001 Travel Board hearing, the appellant in 
substance reported that prior to the surgery, he had 
experienced numbness and pain in his back and legs.  He 
related that he was informed that the procedure would 
alleviate these difficulties.  He stated that after the 
surgery, these symptoms had worsened, and had spread to his 
neck.  He also reported that he was taking increased 
medication for a nervous problem and has developed 
constipation since his back surgery.  

Reasons for Remand

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law.  See the VCAA, 
Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, __ (2000) 
(codified at 38 U.S.C.A. § 5103A).  The VCAA provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim. 

Having reviewed the appellant's claim in light of the VCAA 
and previously existing law, the Board has determined that 
further development of this matter is required and the claim 
will be remanded.  

As noted above, the VCAA specifically provides in part that 
the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  

By "necessary" in this context is meant (1) the evidence of 
record, taking into consideration all information and lay or 
medical evidence, including the statements of the claimant: 
  
(A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms 
of disability; and
  
(B) indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, 
or air service; but
  
(C) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.

See 38 U.S.C.A § 5103A(d)(2).  

Applying the foregoing to the circumstances presented in this 
case, the appellant has related persistent symptoms of an 
increased disability which he contends arose after the 
November 1997 VA surgery.  Further, as indicated above, it 
appears from medical evidence of record that the surgery did 
not go according to plan.  Although such evidence, in and of 
itself, is not enough to lead to the conclusion that there is 
additional disability which was due to fault on the part of 
VA, the Board believes that additional medical evidence is 
necessary.  


Accordingly, this matter is REMANDED for the following 
development:

1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received medical 
treatment for a back disability, nervous 
disorder, or gastrointestinal disorder  
that is not evidenced by the current 
record.  The appellant should be provided 
with the necessary authorizations for the 
release of any treatment records not 
currently on file.  The RO should then 
obtain these records and associate them 
with the claims folder.

2.  After receipt of the medical records 
mentioned above, or the appellant's 
acknowledgment that further records do 
not exist or are not available, the RO 
will cause the appellant's VA claims 
folder to be examined by an appropriately 
qualified physician who has not 
previously examined the appellant, who 
must respond to the inquiries below.  The 
appellant's claims folder and a copy of 
this remand must be made available to the 
physician, who should acknowledge their 
receipt and review in any report 
generated as a result of this remand.  
The physician must respond to the 
following inquiries.  The physician 
should state the response in terms of the 
likelihood of its response, (i.e., more 
or less likely than not or equally 
likely):       

a.  Did the November 1997 surgery 
involve carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar instance of 
fault on the part of VA in 
furnishing the surgical treatment?   

b.  Notwithstanding the answer to 
question (a.) above, given the 
appellant's physical condition prior 
to the surgery of November 1997, did 
he  sustain any additional 
disability or aggravation of his 
back disability as a result of such 
surgery?   If so, was such 
additional disability or aggravation 
thereof the necessary consequence of 
such surgery?

c.  Did the November 1997 surgery 
involve an event which was not 
reasonably foreseeable medically?

d.  Based on the medical records, 
did the appellant sustain any 
gastrointestinal disability and/or 
psychiatric disability as a result 
of the surgery of November 1997, to 
include aggravation of a pre-
existing disability?

If deemed to be necessary by the 
reviewing physician, appropriate physical 
and/or psychiatric examination, 
diagnostic testing or specialist 
consultations should be accomplished.

The report of the medical records review, 
as well as any additional medical 
evidence generated thereby, should be 
associated with the appellant's VA claims 
folder.

3.  The RO should take such additional 
development  action as it deems proper 
with respect to the claim at issue.  In 
particular, the RO should follow any 
applicable regulations and directives 
implementing the provisions of the VCAA.  
Following such development, the RO should 
review and readjudicate the claim.  If 
any such action does not resolve the 
claim, the RO shall issue the appellant a 
Supplemental Statement of the Case 
pertaining to that issue. The appellant 
should be given notice of, and 
appropriate opportunity to exercise, his 
appeal rights.  Thereafter, the case 
should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



